Citation Nr: 0636040	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an effective date earlier than July 24, 
2000 for an award of service connection for traumatic 
arthritis of the right ankle.  

2.	Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in July 2002 and September 
2003.  

In September 2006, the veteran testified at a videoconference 
Board hearing at the RO before the undersigned; a copy of the 
transcript is in the record.  During that hearing, the 
veteran raised the issue of entitlement to an effective date 
earlier than March 18, 2004, for a 20 percent evaluation for 
traumatic arthritis of the right ankle, this issue is 
referred to the RO for initial consideration.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).

It is noted that the issue 2 above was listed on the 
statement of the case was whether new and material evidence 
has been submitted to reopen a claim for service connection 
for dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  It is noted that the RO initially denied 
service connection for dental trauma as not well grounded in 
an October 2000 rating decision.  The RO readjudicated this 
claim on the merits under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
and confirmed the denial in a September 2001 rating decision.  
As noted by the Board in a September 2003 remand, the veteran 
submitted a notice of disagreement in July 2002 and the Board 
remanded that issue for a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999).  As the veteran 
expressed disagreement with the initial denial of the benefit 
on the merits, it is not necessary for the veteran to submit 
new and material evidence.  The Board must decide whether it 
can conduct a de novo review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO has provided the veteran notice as to the requirements for 
service connection; the veteran's arguments throughout the 
instant appeal has been on the merits, not just on the 
question of whether new and material evidence has been 
presented; and he has testified at a hearing on appeal.  It 
is therefore concluded that there is no prejudice to the 
veteran for de novo review to be conducted.  


FINDINGS OF FACT

1.	Service connection for traumatic arthritis of the right 
ankle was denied by the Board in a March 1980 decision.  

2.	The veteran submitted an application to reopen the claim 
for service connection for traumatic arthritis of the right 
ankle dated on July 24, 2000, which was received by the RO on 
August 4, 2000.  

3.	In a September 2003 decision, the Board determined that 
new and material evidence had been submitted since the March 
1980 Board decision, and reopened and granted the veteran's 
claim for service connection for traumatic arthritis of the 
right ankle on de novo review.  

4.	The competent medical evidence fails to show that the 
veteran has a dental condition resulting from a combat wound 
or other service trauma.  


CONCLUSIONS OF LAW

1.	The criteria for an effective date before July 24, 2000, 
for an award of service connection for arthritis of the right 
ankle, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  

2.	Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1131, 1712 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 17.160, 17.161 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  The veteran's earlier 
effective date claim is governed by VAOPGCPREC 5-2004, as 
there is no possibility that any evidence could be obtained 
that would be relevant to the legal question involved.  In 
other words, there is no evidence that could be obtained that 
would have any effect on the outcome of this claim.  There 
is, by law, no additional relevant evidence to be obtained 
with a claim for an earlier effective date involving a grant 
of service connection as the effective date can be no earlier 
than the date of receipt of the reopened claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2006).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the reopened claim 
was ultimately received, when the claim is filed more than 
one year after service discharge. 

The Board finds that any defect with respect to VA's notice 
requirement regarding the issues addressed in this decision 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  Collectively, in letters dated in August 
2000, November 2001, December 2001, February 2003, and March 
2005, VA notified the appellant of the information and 
evidence necessary to substantiate his claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, VA asked the appellant to submit any 
evidence in his possession that pertains to his claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date, if service connection was granted for 
residuals of dental trauma on appeal.  Since the veteran's 
claim seeking entitlement to service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess.  The appellant and his representative have not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  In a March 2005 
letter, the veteran was afforded the notice relating to 
effective dates and he has been provided with the regulations 
applicable to that issue.  

Service medical and personnel records, post-service medical 
records, VA examination reports, hearing transcripts, and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claims and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide his appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Earlier Effective Date 

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).  The veteran has not made a valid claim 
that there was clear and unmistakable error in any previous 
decision.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b) (West 2002); 38 C.F.R. § 3.400(a), (b).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).  Benefits 
are generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (2006).  The effective 
date for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim "means a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006) 
(emphasis added).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).  

In both testimony and lay statements, the veteran maintains 
that he is entitled to an effective date of September 13, 
1978, the date of his original claim for residuals related to 
a stingray sting.  In support, the veteran refers to page 11 
of the Board's September 2003 decision and remand, where the 
Board noted, in support of the award of service connection 
for arthritis, that a VA examiner diagnosed the veteran with 
chronic tenosynovitis of the right ankle in August 2000 and 
subsequently another VA examiner diagnosed residuals of a 
stingray injury to the right ankle with tender scars and 
traumatic arthritis to the medial malleolus in December 2002.

The veteran claimed service connection for the residuals of 
an injury of the right ankle in the 1970's.  In an August 
1979 rating decision, service connection was awarded for a 
right ankle scar, secondary to a stingray sting, effective 
September 13, 1978.  On VA examination in June 1979, X-ray 
studies of the right ankle were normal and service connection 
for traumatic arthritis of the right ankle was, therefore, 
denied by the RO.  In a March 1980 decision, the Board 
affirmed the RO's denial of service connection for traumatic 
arthritis of the right ankle.  That decision became final 
upon issuance.

On August 4, 2000, the RO received the veteran's application 
to reopen his claim for service connection for traumatic 
arthritis of the right ankle that was dated on July 24, 2000.  
After denial of his claim by the RO, the veteran appealed his 
claim to the Board and, in a September 2003 decision, the 
Board found that new and material evidence to reopen the 
claim had been submitted in the form of X-ray studies that 
now showed a joint abnormality, traumatic arthritis to the 
medial malleolus with tenosynovitis of the right ankle, which 
a VA examiner medically attributed to the veteran's in-
service stingray sting.  The Board concluded, therefore, that 
new and material evidence had been submitted, and reopened 
and granted service connection for traumatic arthritis to the 
right medial malleolus with tenosynovitis of the right ankle 
due to the stingray injury incurred during active military 
service.  

The record contains no evidence that the appellant had ever 
expressed an intent to reopen his service-connection claim 
for arthritis of the right ankle, prior to August 4, 2000 and 
even that informal claim was liberally construed by the RO as 
being filed on July 24, 2000.  As the Court noted in a 
similar case, Brannon v. West, 12 Vet. App. 32 (1998), the 
mere presence of medical evidence did not establish an intent 
on the part of the veteran to seek secondary service 
connection for the psychiatric condition.  See, e.g., KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf. 38 C.F.R. § 3.157(b) (1997) 
(permitting certain medical reports to be accepted as an 
"informal claim for increased benefits or an informal claim 
to reopen").  While VA must interpret the appellant's 
submissions broadly, neither the RO or the Board is required 
to conjure up issues that were not raised by the appellant.  
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the Board is not required to do a "prognostication" 
but to review issues reasonably raised by the substantive 
appeal).  The appellant must have asserted the claim 
expressly or impliedly.  See e.g., Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  

Thus, the earliest date for which entitlement to service 
connection for arthritis of the right ankle could normally be 
granted is the date of receipt of the veteran's reopened 
claim.  See 38 C.F.R. § 3.400(b)(2).  Despite the fact that 
the veteran's application to reopen his claim for service 
connection for traumatic arthritis of the right ankle was not 
received by VA until August 4, 2000, the award of service 
connection for traumatic arthritis of the right ankle was 
made effective July 24, 2000.  The Board will not change this 
earlier date.  Moreover, the record shows that arthritis of 
the right ankle was not diagnosed until a VA examination and 
an X-ray study dated August 21, 2000, the date of 
entitlement.  As such, right ankle arthritis was not shown 
prior to the current effective date of July 24, 2000.  

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
arthritis should go back to the date of his original claim 
for service connection for residuals of a stingray injury.  
But the Board is constrained from assigning an earlier 
effective date absent regulatory provisions authorizing such.  
No such provisions exist which, upon application to the facts 
in this case, would result in assignment of an effective date 
prior to July 24, 2000.  As a result, the Board finds that 
the criteria for assignment of an earlier effective date have 
not been met and the claim must be denied.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Dental Claim

The veteran is also claiming service connection for the 
residuals of dental trauma.  During his September 2006 
hearing and in lay statements, the veteran maintained that 
when he was examined prior to his enlistment, there were no 
cavities in his mouth; that six months after his arrival at 
Parris Island, he was given a second dental examination; and 
that about 68 days after his entrance into service, during 
training, two of his teeth were knocked by a pugil fighting 
stick and later extracted.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  There is no presumption of soundness for 
dental conditions.  Pre-existing dental disorders are not to 
be found to have been aggravated by service merely because 
treatment was received during service.  Salivary deposits, 
malposed teeth with no pathology shown, extraction of third 
molars in the absence of disease following a reasonable 
period of service, and gingivitis are not to be service 
connected.  Treatable carious teeth, replacement missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161 (2006).  See also 
38 U.S.C.A. § 1712 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.381(a), 17.160 (2006).  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  

Review of the service medical records shows that the veteran 
underwent treatment of teeth numbered 13, 28, 29, 30, and 31 
while on active duty.  The treatment was for fillings of 
dental caries on multiple surfaces of these teeth and for the 
extraction of tooth numbered 30.  The veteran's service 
personnel records reveal that he had no foreign service and, 
therefore, he did not serve in Vietnam during a period of war 
and was neither in combat nor a prisoner of war.  Moreover, 
there is no indication in the medical or dental records that 
the veteran sustained combat wounds or other dental trauma of 
these teeth.  In his testimony, the veteran indicated that he 
had sustained dental trauma while on active duty that 
resulted in the extraction of two teeth and that he did not 
have caries in his teeth at the time of his enlistment 
examination in July 1959 and his first dental examination at 
Parris Island on August 5, 1959.  Contrary to his testimony, 
his service medical records show that an examination was 
"not done by a dental officer" at the time of his 
enlistment examination on July 29, 1959.  The veteran's 
dental treatment records also reveal that at that time of his 
first dental examination at Parris Island, six days into his 
period of active duty, the veteran was noted to have caries 
or existing fillings in teeth numbered 2, 3, 4, 5, 15, 18, 
19, and 30.  For the latter tooth numbered 30, the dental 
officer noted that a temporary filling should be done at that 
time; this tooth was later extracted on October 8, 1959, less 
than 180 days after his entrance onto active duty.  See 
38 C.F.R. § 3.381(d)(3), (4).  No other tooth was extracted 
during his period of active duty.  With no evidence of any 
trauma, the veteran's in-service dental treatment has not 
resulted in a disability for which service connection is 
warranted.  The term "service trauma" does not include the 
intended effects of treatment provided during service.  
VAOPGCPREC 5-97.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of his representative.  But they, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed and service connection for residuals of 
claimed dental trauma must be denied. 


ORDER

An effective date earlier than July 24, 2000, for traumatic 
arthritis of the right ankle is denied.  

Service connection for the residuals of dental trauma is 
denied.  



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


